DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24-26 are objected to because of the following informalities:  
Claim 24 recites “relative to a latch fastener;” and should be changed to --relative to a latch fastener.--.  Claims 25-26 are further objected to because of their dependency on claim 24.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-13, 17-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McGruder et al. (U.S. 10,228,266 B1).

Claim 2, McGruder teaches:
A status monitoring system for a fenestration assembly (McGruder, Fig. 3), the status monitoring system comprising: 
a sensor operator (McGruder, Fig. 8: 60) configured for coupling with one of a fenestration frame or a panel of the fenestration assembly (McGruder, Fig. 3: 30, The panel position sensor 60 is located in monitor housing 30, which is attached to surface 17 of the frame member of the lower panel 16, which is both a part of the fenestration frame and the panel.); 
a controller (McGruder, Fig. 8: 70) configured for coupling with the other of the panel or the fenestration frame of the fenestration assembly (McGruder, Fig. 3: 30, The controller 70 is located in monitor housing 30, which is attached to surface 17 of the frame member of the lower panel 16, which is both a part of the fenestration frame and the panel.), wherein the controller is configured to detect the sensor operator (McGruder, Col. 9, Lines 61-63, The controller 70 receives signals from various sensors, which includes panel position sensor 60 (see McGruder, Col. 10, Lines 15-19).); 
a fenestration status controller (McGruder, Fig. 8: 70) configured for communication with the sensor and the sensor operator (McGruder, Col. 9, Lines 31-33 and Lines 61-63, The controller 70 receives signals from various sensors, which includes the panel position sensor 60 and the lock arm sensor 50 (see McGruder, Col. 10, Lines 15-19).), wherein the fenestration status controller determines secure and unsecure configurations for the fenestration assembly (McGruder, Col. 10, Lines 15-19, The controller 70 receives signals from sensors 50 and 60, which monitor the position of the lock arm 26 (see McGruder, Col. 9, Lines 31-33) and the relative positions of the panels (see McGruder, Col. 9, Lines 61-63), respectively.  The lock arm 26 in the locked position as well as the panels being closed relative to each other is a secured configuration, and an unlocked position of the lock arm 26 and the panels being opened is an unsecured configuration.): 
the controller is configured to determine the fenestration assembly is in the secure configuration with the sensor operator proximate to the sensor while the panel is closed (McGruder, Col. 9, Lines 61-63, The controller 70 receives signals from various sensors, which includes panel position sensor 60 (see McGruder, Col. 10, Lines 15-19).) and latched (McGruder, Col. 9, Lines 31-33, The controller 70 receives signals from various sensors, which includes lock arm sensor 50 (see McGruder, Col. 10, Lines 15-19).); and 
the controller is configured to determine the fenestration assembly is in the unsecure configuration with the sensor operator remote to the sensor while the panel is open or unlatched (McGruder, Col. 7, Lines 25-35).
McGruder does not specifically teach:
A sensor configured for coupling with the other of the panel or the fenestration frame of the fenestration assembly wherein the sensor is configured to detect the sensor operator.
However, it would have been obvious to one of ordinary skill in the art for the controller 70 to be interpretable as a sensor, as claimed by the Applicant.  Such a modification would not render the controller 70 and the system inoperable for its intended purpose and would yield predictable results, because the controller 70 is functionally equivalent to Applicant’s sensor, as defined by the claims.  For purposes of examination, Applicant’s claimed sensor is interpreted to be equivalent to controller 70 of McGruder.

Claim 3, McGruder further teaches:
The fenestration assembly of claim 2, wherein the fenestration status controller is configured to determine the secure configuration with the sensor operator detected by the sensor (McGruder, Col. 9, Lines 61-63, The controller 70 receives signals from various sensors, which includes panel position sensor 60 (see McGruder, Col. 10, Lines 15-19).), and the fenestration status controller is configured to report the unsecure configuration with the sensor operator undetected by the sensor (McGruder, Col. 9, Lines 62-64, The relative positions of the first panel 16 and the second panel 18, which includes whether they are aligned or not, representing a secure or unsecure configuration, respectively, are reported to the controller 70 (see McGruder, Col. 10, Lines 15-19).).

Claim 4, McGruder further teaches:
The fenestration assembly of claim 2, wherein: 
the sensor operator includes one or more of a magnet, a mechanical contact, or an electrical contact (McGruder, Col. 10, Lines 5-9); and 
the sensor includes one or more of a magnetic sensor, a mechanical switch, or an electrical switch (McGruder, Col. 10, Lines 15-19, The controller 70 may be in the form of dedicated circuits or any suitable construction capable of receiving signals from the various sensor and operating other devices.  One of ordinary skill in the art would recognize that an electrical switch would enable the controller 70 to receive said signals, and it would have been obvious to one of ordinary skill in the art to utilize an electrical switch as a sensor for providing said signals to a controller 70.).

Claim 5, McGruder further teaches:
The status monitoring system of claim 2, further comprising a locking mechanism including a latch and a latch fastener wherein: 
one of the latch or latch fastener is configured for coupling with the fenestration frame (McGruder, Col. 7, Lines 41-45 and Col. 8, Lines 51-55, The lock arm 26 and cam 27 are a part of lock assembly 20, which is coupled with the surface 17 of the frame member of the lower panel 16.  The keeper 24 is secured to the frame member of the upper panel 18.) and the other of the latch fastener or latch is configured for coupling with the panel (McGruder, Col. 7, Lines 25-35, The surfaces 17 and 19 are frame members of panels 16 and 18, respectively, form part of the fenestration frame, and are also part of the panels.); and 
the latch fastener is configured to selectively couple with the latch to lock the panel in a closed position (McGruder, Col. 7, Lines 25-35).

Claim 6, McGruder further teaches:
The status monitoring system of claim 5, wherein the locking mechanism includes one or more of the sensor or the sensor operator (McGruder, Fig. 3, Fig. 3 discloses the monitor housing 30 in a closed position.  Because sensor 60 is located within housing 30 (see Fig. 8), it would have been obvious to one of ordinary skill in the art, at the time of filing, for the sensor 60 to be included in the housing 30 when the lock assembly 20 is in a closed position with the housing 30.).

Claim 7, McGruder further teaches:
The status monitoring system of claim 5, wherein the sensor is remote from the sensor operator with the latch fastener decoupled from latch (McGruder, Fig. 8: 60, The controller 70 is positioned away from the cam 27 and the lock arm 26, wherein lock arm 26 is in the locked position (see McGruder, Col. 9, Lines 40-44), which is consistent with the Applicant’s specification, Page 13.  The controller 70 is also physically located away, i.e. remote, from sensor 60.).

Claim 8, McGruder further teaches:
The fenestration assembly of claim 2, further comprising a power source in electrical communication with the sensor (McGruder, Fig. 8: 72, Col. 10, Lines 12-15, The controller 70 is operably connected to the power source 72.), and the power source is configured for coupling with one or more of the panel or the fenestration frame (McGruder, Fig. 8: 72, The power source 72 is part of monitor housing 30, which is connected to surface 17 of the top rail of the lower panel 16 (see McGruder, Fig. 4).).

Claim 10, McGruder further teaches:
The status monitoring system of claim 2 comprising the fenestration assembly having the fenestration frame and the panel (McGruder, Fig. 1: 13-15, 16, 18).

Claim 11, McGruder further teaches:
The status monitoring system of claim 10, wherein the panel is rotatably coupled with the fenestration frame (McGruder, Col. 6, Lines 46-53, The one or more panels may be mounted for rotational movement.).

Claim 12, McGruder further teaches:
The status monitoring system of claim 10, wherein the panel is configured to move with respect to the fenestration frame between open and closed positions (McGruder, Col. 6, Lines 46-53, The one or more panels may be mounted for sliding movement, i.e. with respect to the frame of the fenestration unit.).

Claim 13, McGruder teaches:
A fenestration assembly configured for status monitoring (McGruder, Fig. 3), the fenestration assembly comprising: 
a latch fastener configured for coupling with one of a fenestration frame or a panel of the fenestration assembly (McGruder, Col. 7, Lines 41-45 and Col. 8, Lines 51-55, The lock arm 26 and cam 27 are a part of lock assembly 20, which is coupled with the surface 17 of the frame member of the lower panel 16.  The keeper 24 is secured to the frame member of the upper panel 18.); 
a latch configured for coupling with the other of the panel or the fenestration frame (McGruder, Col. 7, Lines 25-35, The surfaces 17 and 19 are frame members of panels 16 and 18, respectively, form part of the fenestration frame, and are also part of the panels.); 
a status monitoring assembly, including: 
a sensor operator (McGruder, Fig. 8: 60) configured for coupling with one of the fenestration frame or the panel (McGruder, Fig. 3: 30, The panel position sensor 60 is located in monitor housing 30, which is attached to surface 17 of the frame member of the lower panel 16, which is both a part of the fenestration frame and the panel.); 
a controller (McGruder, Fig. 8: 70) configured for coupling with the other of the panel or the fenestration frame (McGruder, Fig. 3: 30, The controller 70 is located in monitor housing 30, which is attached to surface 17 of the frame member of the lower panel 16, which is both a part of the fenestration frame and the panel.), wherein the controller is configured to detect the sensor operator (McGruder, Col. 9, Lines 61-63, The controller 70 receives signals from various sensors, which includes panel position sensor 60 (see McGruder, Col. 10, Lines 15-19).); 
a fenestration status controller (McGruder, Fig. 8: 70) in communication with the sensor (McGruder, Col. 9, Lines 31-33 and Lines 61-63, The controller 70 receives signals from various sensors, which includes the panel position sensor 60 and the lock arm sensor 50 (see McGruder, Col. 10, Lines 15-19).), wherein the fenestration status controller is configured to determine secure and unsecure configurations for the fenestration assembly (McGruder, Col. 10, Lines 15-19, The controller 70 receives signals from sensors 50 and 60, which monitor the position of the lock arm 26 (see McGruder, Col. 9, Lines 31-33) and the relative positions of the panels (see McGruder, Col. 9, Lines 61-63), respectively.  The lock arm 26 in the locked position as well as the panels being closed relative to each other is a secured configuration, and an unlocked position of the lock arm 26 and the panels being opened is an unsecured configuration.);
the controller is configured to determine the fenestration assembly is in the secure configuration with the sensor operator proximate to the sensor while the panel is closed (McGruder, Col. 9, Lines 61-63, The controller 70 receives signals from various sensors, which includes panel position sensor 60 (see McGruder, Col. 10, Lines 15-19).) and latched (McGruder, Col. 9, Lines 31-33, The controller 70 receives signals from various sensors, which includes lock arm sensor 50 (see McGruder, Col. 10, Lines 15-19).); and 
the controller is configured to determine the fenestration assembly is in the unsecure configuration with the sensor operator remote to the sensor while the panel is open or unlatched (McGruder, Col. 7, Lines 25-35).
McGruder does not specifically teach:
A sensor configured for coupling with the other of the panel or the fenestration frame, wherein the sensor is configured to detect the sensor operator.
However, it would have been obvious to one of ordinary skill in the art for the controller 70 to be interpretable as a sensor, as claimed by the Applicant.  Such a modification would not render the controller 70 and the system inoperable for its intended purpose and would yield predictable results, because the controller 70 is functionally equivalent to Applicant’s sensor, as defined by the claims.  For purposes of examination, Applicant’s claimed sensor is interpreted to be equivalent to controller 70 of McGruder.

Claim 17, McGruder teaches:
The fenestration assembly of claim 13, wherein the sensor is remote relative to the latch fastener with the latch in a locked position (McGruder, Fig. 8: 60, The controller 70 is positioned away from the cam 27 and the lock arm 26, wherein lock arm 26 is in the locked position (see McGruder, Col. 9, Lines 40-44), which is consistent with the Applicant’s specification, Page 13.).
McGruder does not specifically teach:
The sensor is more proximate to the latch fastener in an unlocked position than in the locked position.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the controller 70 such that the controller is located at a position that is closer to the latch fastener in the unlocked position than in the locked position, as a matter of design choice and preference of the user.  Such a modification does not change the principle operation of the system for detecting the locked or unlocked position of the latch fastener, and would yield predictable results.  See MPEP 2144.04.

Claim 18, McGruder further teaches:
The fenestration assembly of claim 17, wherein the sensor operator is remote relative to the latch fastener and the latch (McGruder, Fig. 8: 60, The panel position sensor 60 is positioned away from the cam 27 and the lock arm 26 (see McGruder, Fig. 7), which is consistent with the Applicant’s specification, Page 13.).

Claim 19, McGruder further teaches:
The fenestration assembly of claim 13, comprising the fenestration assembly having the fenestration frame and the panel (McGruder, Fig. 1: 13-15, 16, 18).

Claim 20, McGruder further teaches:
The fenestration assembly of claim 19, wherein the sensor is configured to detect the sensor operator only if the panel is in the closed position (McGruder, Col. 9, Lines 61-63, The controller 70 receives signals from various sensors, which includes panel position sensor 60 (see McGruder, Col. 10, Lines 15-19).).
McGruder does not specifically teach:
The sensor is configured to detect the sensor operator only if the panel is in the closed position and the latch is coupled with the latch fastener.
However, it would have been obvious to one of ordinary skill in the art to remove a function of the system in McGruder based on an engineering choice and/or preference of the user.  Thus, the system in McGruder would only be able to determine that the panels are closed when the latch is also closed.  Such a modification would yield predictable results and would not render the invention inoperable for its intended purpose.  See MPEP 2144.04.

Claim 21, McGruder teaches:
A method for monitoring a status of a fenestration assembly (McGruder, Fig. 3) including a fenestration frame and a panel (McGruder, Fig. 1: 16, 18, Col. 6, Lines 58-60) moveable relative to the fenestration frame between open and closed positions (McGruder, Col. 6, Lines 63-64, The one or more panels may be movable to open and close an opening of the fenestration frame, and thus move relative to the fenestration frame.), the method comprising: 
monitoring secure and unsecure configurations of the fenestration assembly (McGruder, Col. 10, Lines 15-19, The controller 70 receives signals from sensors 50 and 60, which monitor the position of the lock arm 26 (see McGruder, Col. 9, Lines 31-33) and the relative positions of the panels (see McGruder, Col. 9, Lines 61-63), respectively.  The lock arm 26 in the locked position as well as the panels being closed relative to each other is a secured configuration, and an unlocked position of the lock arm 26 and the panels being opened is an unsecured configuration.) with a status monitoring assembly (McGruder, Fig. 1: 30) including a controller (McGruder, Fig. 8: 70) and a sensor operator (McGruder, fig. 8: 60), monitoring including: 
failing to detect the sensor operator with the sensor while the panel is open or unlatched (McGruder, Col. 9, Lines 61-63, The controller 70 receives signals from various sensors, which includes panel position sensor 60 (see McGruder, Col. 10, Lines 15-19) which can detect whether the panel is open or closed.);
detecting the sensor operator with the controller while the panel is in the closed position and the latch is coupled with the latch fastener (McGruder, Col. 9, Lines 61-63, The controller 70 receives signals from various sensors, which includes panel position sensor 60 (see McGruder, Col. 10, Lines 15-19).); and 
determining the fenestration assembly is in the secure configuration with the controller detecting the sensor operator (McGruder, Col. 10, Lines 30-35).
McGruder does not specifically teach:
A sensor and detecting the sensor operator with the sensor.
However, it would have been obvious to one of ordinary skill in the art for the controller 70 to be interpretable as a sensor, as claimed by the Applicant.  Such a modification would not render the controller 70 and the system inoperable for its intended purpose and would yield predictable results, because the controller 70 is functionally equivalent to Applicant’s sensor, as defined by the claims.  For purposes of examination, Applicant’s claimed sensor is interpreted to be equivalent to controller 70 of McGruder.

Claim 22, McGruder further teaches:
The method of claim 21, wherein monitoring secure and unsecure configurations includes: determining the fenestration assembly is in the unsecure configuration with the sensor (McGruder, Col. 9, Lines 61-63, The controller 70 receives signals from various sensors, which includes panel position sensor 60 (see McGruder, Col. 10, Lines 15-19) which can detect whether the panel is open or closed.). 
McGruder does not explicitly teach:
Failing to detect the sensor operator.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the controller 70, which receives signals from various sensors (see McGruder, Col. 10, Lines 15-19), to be capable of detecting when the same signals from the various sensors are missing.  Thus, an “unsecure configuration” is interpreted to include instances wherein the controller 70 is unable to determine whether the panel is open or closed due to the lack of signals received from position sensor 60.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.

Claim 23, McGruder further teaches:
The method of claim 21, further comprising: moving at least one panel between an open position and a closed position relative to a fenestration frame (McGruder, Col. 6, Lines 46-53, The one or more panels may be mounted for sliding movement, i.e. with respect to the frame of the fenestration unit.  Thus, as the panel slides from a closed/open position to an open/closed position, respectively, the panel moves relative to the fenestration frame.), wherein the fenestration frame surrounds the panel (McGruder, Fig. 1: 12-15, The fenestration frame is the combination of elements 12-15.).

Claim 24, McGruder further teaches:
The method of claim 21, further comprising: moving at least one latch between coupled and decoupled positions relative to a latch fastener (McGruder, Col. 7, Lines 25-35, A locked state is a secure configuration, and an open state is an unsecure configuration.).

Claim 27, McGruder does not specifically teach:
The method of claim 21, wherein detecting the sensor operator with the sensor includes:
moving the sensor into proximity with the sensor operator; and
moving the sensor away from the latch fastener.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the controller 70 such that the controller is located in proximity to the panel position sensor 60 and away from keeper 24, as a matter of design choice and preference of the user.  Such a modification does not change the principle operation of the system for detecting the locked or unlocked position of the latch fastener, and would yield predictable results.  See MPEP 2144.04.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McGruder et al. (U.S. 10,228,266 B1) in view of Anders et al. (U.S. 4,656,463).

Claim 9, McGruder does not specifically teach:
The fenestration assembly of claim 2, further comprising a transceiver in electrical communication with the sensor, wherein the transceiver is configured to report one or more of the secure and unsecure configuration to an output device.
Anders teaches:
Sounding an alarm with a transceiver in response to a detected window breakage (Anders, Col. 27, Lines 58-63, The system may utilize passive transceivers for also detecting window opening (see Anders, Col. 4, Lines 31-37).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in McGruder by integrating the teaching of a transceiver, as taught by Anders.
The motivation would be to provide an alarm responsive to a detected emergency situation, e.g. a break-in (see Anders, Col. 27, Lines 58-63).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over McGruder et al. (U.S. 10,228,266 B1) in view of Zayac (U.S. 2008/0000162 A1).

Claim 25, McGruder teaches:
The method of claim 24.
McGruder does not specifically teach:
Wherein moving the at least one latch between coupled and decoupled positions includes: moving an operator; transmitting movement from the operator to the at least one latch with a tie bar; and moving the at least one latch according to movement of the operator.
Zayac teaches:
Moving an operator (Zayac, Fig. 1: 20, 22, Paragraphs [0036-0037], The combination of tie bar 20 and connectors 22 is an operator.), 
transmitting movement from the operator to the at least one latch with a tie bar (Zayac, Paragraph [0037], The first connectors 22 are at least one latch, which move corresponding with movement of the tie bar.), and moving the at least one latch according to movement of the operator (Zayac, Paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in McGruder in view of Zayac by integrating the teaching of a latching mechanism utilizing a tie bar as taught by Zayac.
The motivation would be to utilize the using of stronger materials for securing the connectors of the window (see Zayac, Paragraph [0038]).

Claim 26, McGruder in view of Zayac further teaches:
The method of claim 25, wherein detecting the sensor operator with the sensor includes moving the sensor into proximity with the sensor operator, the sensor is coupled with the tie bar and moves with the tie bar (McGruder, Fig. 8, In the combination of McGruder in view of Zayac, it would have been obvious to one of ordinary skill in the art to place the controller 70 with the tie bar, and the panel position sensor 60 with the panel, as a matter of engineering choice.  Modifying the location of the controller 70 and the panel position sensor 60 would not render the invention inoperable for its intended function, and would not change the operation of the system as a whole.  Therefore, such a modification would yield predictable results.  See MPEP 2144.04.).

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art teaches a fenestration assembly having a fenestration frame, at least one panel rotatably coupled with the fenestration frame, a latch fastener, a latch, and at least one sensor for determining a secured or unsecured state (see McGruder, U.S. 10,228,266 B1). The prior art separately teaches the use of a tie bar for enabling the connection between a plurality of connectors to a plurality of mating connectors (see Zayac, U.S. 2008/0000162 A1). The prior art, however, does not teach a fenestration assembly with all of the above-mentioned limitations in a single embodiment, and simultaneously moving the tie bar and the latch between corresponding locked and unlocked positions, as required by claims 14-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683